Citation Nr: 0512686	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post fracture of the left patella with chondromalacia 
and malunion of the patella.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to July 1989.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

The Board additionally notes that in an October 2001 
statement, the veteran requested tuition assistance in order 
for him to return to school.  The claim for educational 
assistance benefits is not currently before the Board on 
appeal, and so it is referred to the RO for any necessary 
action.  38 C.F.R. § 20.200 (2004).


REMAND

The record indicates that on March 30, 2005, the veteran 
submitted new evidence, consisting of a statement with VA 
outpatient treatment records dated from February 2005 to 
March 2005, to the Board for review in conjunction with this 
appeal.  

When he submitted the aforementioned evidence to the Board, 
the veteran, however, did not indicate that he desired to 
waive his right to have the RO initially consider this 
apparently pertinent evidence (prior to any appellate 
review).  Absent any such waiver then, and in all fairness to 
the veteran, the Board must return the claim to the RO at 
this time.  See 69 Fed. Reg. 53,807-53,808 (September 3, 
2004), effective October 4, 2004, to be codified at 38 C.F.R. 
§ 20.1304(c); Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 38 C.F.R. 
§ 20.800 (2004).  



Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED to 
the RO (via the AMC) for the following:

The RO should review the evidence 
received at the Board on March 30, 2005, 
and then consider the appeal in light of 
this additional evidence.  If the RO 
cannot grant the benefits sought on 
appeal in their entirety, then it RO 
should furnish the veteran and his 
representative, if any, with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on matters remanded 
by the Board.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).

	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


